DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2018-129676 on pages 1-3 of the specification.
Applicant has also cited Yamamoto (US 10,375,529), the English counterpart to JP 2018-129676.

Drawings
5.         The drawing(s) filed on 12/07/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-6 are pending in this application.  

Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.      Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2018/0227446) in view of Matsuzawa (US 2010/0202016).

Regarding Claim 1:
Yamamoto discloses an image forming apparatus (Fig. 1 ‘MFP 101’) comprising: 
an operation device (Fig. 2 ‘operation unit 219’; “The operation unit 219 displays an operation screen and a notification screen on the liquid crystal display unit. The operation unit 219 receives an operation from a user via the touch panel sheet or the hard key.” [0025]); 
one or more memories (Fig. 2 ‘ROM 212’; ‘RAM 213’; ‘hard disk drive (HDD) 214’); and 
one or more processors (Fig. 2 ‘CPU 211’) that execute instructions (“The CPU 211 executes a program stored in the ROM 212 to comprehensively control the MFP 101. The ROM 212 stores various programs to be read by the CPU 211. The RAM 213 functions as a working space for the CPU 211.” [0028]) to: 
receive an instruction for registering a document in the one or more memories (Fig. 6 ‘FIG. 6 illustrates an example of a template document management screen of the PC 102. The management screen illustrated in FIG. 6 includes a “new button registration” key 601. When the user selects the “new button registration” key 601 by using a cursor (not illustrated) that is operated using the operation unit 332 of the PC 102, a new button registration screen (FIG. 7) is displayed on the display unit 334 of the PC 102.’ [0044]), 
register the document according to the instruction in the one or more memories (“FIG. 7 illustrates an example of the new button registration screen. The user makes an appropriate setting in each of a button name 701, a file path 702, and a print setting 703, and then selects an OK button 704 to issue a button registration instruction. In the print setting 703, selection of a sheet size such as A4, B5, or A5, selection of duplex/single-sided, and selection of long-side binding/short-side binding can be made, and setting of color printing/monochrome printing and setting of the number of copies can be provided.  When the OK button 704 is selected, the CPU 311 of the PC 102 stores the button name, the file path, and the print setting, which have been set in association with one another, in the HDD 214. Then, the CPU 311 transmits the template document (the image data) stored in a storage location indicated by the file path, the button name, the print setting, and a button registration request to the MFP 101.” [0044-0046]), and 
control the operation device such that a function selection screen including a button for instructing execution of printing of the registered document is displayed (Fig. 4 home screen of MFP 101, “The MFP 101 includes a template document print function of printing a template document. According to such a function, a template document (image data) to be frequently printed by a user is registered in the MFP 101, and then is retrieved by using a button displayed on the home screen so that the template document is printed. The present exemplary embodiment is described using an example of a template document as a document to be registered in the MFP 101. However, a document to be registered in the MFP 101 is not limited to the template document. Other documents can be registered.” [0041]), 
wherein if the instruction received by a reception unit includes information indicating a printing of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed on the function selection screen (Fig. 4 “On the home screen, a plurality of buttons is displayed. The plurality of buttons includes a copy button, a facsimile button, a scan button, a memory media print button, a secure print button, and a template document print button. A user selects a button the function of which the user intends to execute from among the plurality of buttons.” [0039; 0041]) in the printing valid period.	
	
Yamamoto does not disclose wherein if the instruction received by a reception unit includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period.
	Matsuzawa discloses wherein if the instruction received by a reception unit includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period (“In Step S502, the client PC 10 accepts button information specified by a user via the keyboard 207. The button information includes a button ID, a button name, a button display form, and a button deletion condition, as shown in FIG. 6. Specifically, the button display form includes, for a button regarding printed document, discrimination by display/non-display, discrimination by button colors, discrimination by a display order in a list, etc. Specifically, the button deletion condition is as follows, for example; the button is deleted after the document has been printed by all the specified print users, or the button is deleted when a document monitoring period has passed and the document monitoring is out of the monitoring period and not within the monitoring period. The document monitoring setting is carried out in Step S506.” [0049]).
Yamamoto in view of Matsuzawa are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of registering and using custom print function buttons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein if the instruction received by a reception unit includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period. The suggestion/motivation for doing so is the print setting is displayed by a list or a button and a user can carry out document printing according to the print setting only by selecting a button as disclosed by Matsuzawa in the background of invention.  Therefore, it would have been obvious to combine Yamamoto with Matsuzawa to obtain the invention as specified in claim 1.

Regarding Claim 3:
The proposed combination of Yamamoto in view of Matsuzawa further discloses the image forming apparatus according to claim 1, wherein the one or more processors further execute the instructions to set whether or not to delete the document from the one or more memories when the printing valid period of the document according to the instruction has ended (Matsuzawa: “In Step S502, the client PC 10 accepts button information specified by a user via the keyboard 207. The button information includes a button ID, a button name, a button display form, and a button deletion condition, as shown in FIG. 6. Specifically, the button display form includes, for a button regarding printed document, discrimination by display/non-display, discrimination by button colors, discrimination by a display order in a list, etc. Specifically, the button deletion condition is as follows, for example; the button is deleted after the document has been printed by all the specified print users, or the button is deleted when a document monitoring period has passed and the document monitoring is out of the monitoring period and not within the monitoring period. The document monitoring setting is carried out in Step S506.” [0049]).
Yamamoto in view of Matsuzawa are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of registering and using custom print function buttons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the one or more processors further execute the instructions to set whether or not to delete the document from the one or more memories when the printing valid period of the document according to the instruction has ended.  The suggestion/motivation for doing so is the print setting is displayed by a list or a button and a user can carry out document printing according to the print setting only by selecting a button as disclosed by Matsuzawa in the background of invention.  Therefore, it would have been obvious to combine Yamamoto with Matsuzawa to obtain the invention as specified in claim 3.

Regarding Claim 4:
The proposed combination of Yamamoto in view of Matsuzawa further discloses the image forming apparatus according to claim 1, wherein the one or more processors further execute the instructions to set whether not to display the button for instructing execution of printing of the document or to display the button in an invalid state, in a period other than the printing valid period of the document according to the instruction (Matsuzawa: “In Step S502, the client PC 10 accepts button information specified by a user via the keyboard 207. The button information includes a button ID, a button name, a button display form, and a button deletion condition, as shown in FIG. 6. Specifically, the button display form includes, for a button regarding printed document, discrimination by display/non-display, discrimination by button colors, discrimination by a display order in a list, etc. Specifically, the button deletion condition is as follows, for example; the button is deleted after the document has been printed by all the specified print users, or the button is deleted when a document monitoring period has passed and the document monitoring is out of the monitoring period and not within the monitoring period. The document monitoring setting is carried out in Step S506.” [0049]).
Yamamoto in view of Matsuzawa are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of registering and using custom print function buttons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the one or more processors further execute the instructions to set whether not to display the button for instructing execution of printing of the document or to display the button in an invalid state, in a period other than the printing valid period of the document according to the instruction.  The suggestion/motivation for doing so is the print setting is displayed by a list or a button and a user can carry out document printing according to the print setting only by selecting a button as disclosed by Matsuzawa in the background of invention.  Therefore, it would have been obvious to combine Yamamoto with Matsuzawa to obtain the invention as specified in claim 4.

Regarding Claim 5:
Yamamoto discloses a control method for an image forming apparatus (Fig. 1 ‘MFP 101’) that includes an operation device (Fig. 2 ‘operation unit 219’; “The operation unit 219 displays an operation screen and a notification screen on the liquid crystal display unit. The operation unit 219 receives an operation from a user via the touch panel sheet or the hard key.” [0025]) and one or more memories (Fig. 2 ‘ROM 212’; ‘RAM 213’; ‘hard disk drive (HDD) 214’), the control method comprising: 
receiving an instruction for registering a document in the one or more memories (Fig. 6 ‘FIG. 6 illustrates an example of a template document management screen of the PC 102. The management screen illustrated in FIG. 6 includes a “new button registration” key 601. When the user selects the “new button registration” key 601 by using a cursor (not illustrated) that is operated using the operation unit 332 of the PC 102, a new button registration screen (FIG. 7) is displayed on the display unit 334 of the PC 102.’ [0044]); 
registering the document according to the instruction in the one or more memories (“FIG. 7 illustrates an example of the new button registration screen. The user makes an appropriate setting in each of a button name 701, a file path 702, and a print setting 703, and then selects an OK button 704 to issue a button registration instruction. In the print setting 703, selection of a sheet size such as A4, B5, or A5, selection of duplex/single-sided, and selection of long-side binding/short-side binding can be made, and setting of color printing/monochrome printing and setting of the number of copies can be provided.  When the OK button 704 is selected, the CPU 311 of the PC 102 stores the button name, the file path, and the print setting, which have been set in association with one another, in the HDD 214. Then, the CPU 311 transmits the template document (the image data) stored in a storage location indicated by the file path, the button name, the print setting, and a button registration request to the MFP 101.” [0044-0046]); 
controlling the operation device so that a function selection screen including a button for instructing execution of printing of the registered document is displayed (Fig. 4 home screen of MFP 101, “The MFP 101 includes a template document print function of printing a template document. According to such a function, a template document (image data) to be frequently printed by a user is registered in the MFP 101, and then is retrieved by using a button displayed on the home screen so that the template document is printed. The present exemplary embodiment is described using an example of a template document as a document to be registered in the MFP 101. However, a document to be registered in the MFP 101 is not limited to the template document. Other documents can be registered.” [0041]), 
wherein if the received instruction includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen (Fig. 4 “On the home screen, a plurality of buttons is displayed. The plurality of buttons includes a copy button, a facsimile button, a scan button, a memory media print button, a secure print button, and a template document print button. A user selects a button the function of which the user intends to execute from among the plurality of buttons.” [0039; 0041]) in the printing valid period.

Yamamoto does not disclose wherein if the received instruction includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period.
Matsuzawa discloses wherein if the received instruction includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period.
 (“In Step S502, the client PC 10 accepts button information specified by a user via the keyboard 207. The button information includes a button ID, a button name, a button display form, and a button deletion condition, as shown in FIG. 6. Specifically, the button display form includes, for a button regarding printed document, discrimination by display/non-display, discrimination by button colors, discrimination by a display order in a list, etc. Specifically, the button deletion condition is as follows, for example; the button is deleted after the document has been printed by all the specified print users, or the button is deleted when a document monitoring period has passed and the document monitoring is out of the monitoring period and not within the monitoring period. The document monitoring setting is carried out in Step S506.” [0049]).
Yamamoto in view of Matsuzawa are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of registering and using custom print function buttons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein if the received instruction includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period.  The suggestion/motivation for doing so is the print setting is displayed by a list or a button and a user can carry out document printing according to the print setting only by selecting a button as disclosed by Matsuzawa in the background of invention.  Therefore, it would have been obvious to combine Yamamoto with Matsuzawa to obtain the invention as specified in claim 5.

Regarding Claim 6:
Yamamoto discloses a non-transitory computer readable storage medium storing a computer program for (“The CPU 211 executes a program stored in the ROM 212 to comprehensively control the MFP 101. The ROM 212 stores various programs to be read by the CPU 211. The RAM 213 functions as a working space for the CPU 211.” [0028]) making a computer execute a control method for an image forming apparatus (Fig. 1 ‘MFP 101’) that includes an operation device (Fig. 2 ‘operation unit 219’; “The operation unit 219 displays an operation screen and a notification screen on the liquid crystal display unit. The operation unit 219 receives an operation from a user via the touch panel sheet or the hard key.” [0025]) and one or more memories (Fig. 2 ‘ROM 212’; ‘RAM 213’; ‘hard disk drive (HDD) 214’), the control method comprising: 
receiving an instruction for registering a document in the one or more memories (Fig. 6 ‘FIG. 6 illustrates an example of a template document management screen of the PC 102. The management screen illustrated in FIG. 6 includes a “new button registration” key 601. When the user selects the “new button registration” key 601 by using a cursor (not illustrated) that is operated using the operation unit 332 of the PC 102, a new button registration screen (FIG. 7) is displayed on the display unit 334 of the PC 102.’ [0044]); 
registering the document according to the instruction in the one or more memories (“FIG. 7 illustrates an example of the new button registration screen. The user makes an appropriate setting in each of a button name 701, a file path 702, and a print setting 703, and then selects an OK button 704 to issue a button registration instruction. In the print setting 703, selection of a sheet size such as A4, B5, or A5, selection of duplex/single-sided, and selection of long-side binding/short-side binding can be made, and setting of color printing/monochrome printing and setting of the number of copies can be provided.  When the OK button 704 is selected, the CPU 311 of the PC 102 stores the button name, the file path, and the print setting, which have been set in association with one another, in the HDD 214. Then, the CPU 311 transmits the template document (the image data) stored in a storage location indicated by the file path, the button name, the print setting, and a button registration request to the MFP 101.” [0044-0046]); 
controlling the operation device so that a function selection screen including a button for instructing execution of printing of the registered document is displayed (Fig. 4 home screen of MFP 101, “The MFP 101 includes a template document print function of printing a template document. According to such a function, a template document (image data) to be frequently printed by a user is registered in the MFP 101, and then is retrieved by using a button displayed on the home screen so that the template document is printed. The present exemplary embodiment is described using an example of a template document as a document to be registered in the MFP 101. However, a document to be registered in the MFP 101 is not limited to the template document. Other documents can be registered.” [0041]), 
wherein if the received instruction includes information indicating a printing of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed on the function selection screen (Fig. 4 “On the home screen, a plurality of buttons is displayed. The plurality of buttons includes a copy button, a facsimile button, a scan button, a memory media print button, a secure print button, and a template document print button. A user selects a button the function of which the user intends to execute from among the plurality of buttons.” [0039; 0041]).

Yamamoto does not disclose wherein if the received instruction includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period.
Matsuzawa discloses wherein if the received instruction includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period (“In Step S502, the client PC 10 accepts button information specified by a user via the keyboard 207. The button information includes a button ID, a button name, a button display form, and a button deletion condition, as shown in FIG. 6. Specifically, the button display form includes, for a button regarding printed document, discrimination by display/non-display, discrimination by button colors, discrimination by a display order in a list, etc. Specifically, the button deletion condition is as follows, for example; the button is deleted after the document has been printed by all the specified print users, or the button is deleted when a document monitoring period has passed and the document monitoring is out of the monitoring period and not within the monitoring period. The document monitoring setting is carried out in Step S506.” [0049]).
Yamamoto in view of Matsuzawa are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of registering and using custom print function buttons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein if the received instruction includes information indicating a printing valid period of the document according to the instruction, a button for instructing execution of printing of the document according to the instruction is displayed as being valid on the function selection screen in the printing valid period.  The suggestion/motivation for doing so is the print setting is displayed by a list or a button and a user can carry out document printing according to the print setting only by selecting a button as disclosed by Matsuzawa in the background of invention.  Therefore, it would have been obvious to combine Yamamoto with Matsuzawa to obtain the invention as specified in claim 6.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Matsuzawa as applied to claim 1 above, and further in view of Kasatani (US 2007/0046988).

Regarding Claim 2:
The proposed combination of Yamamoto in view of Matsuzawa discloses the image forming apparatus according to claim 1, however they do not expressly disclose wherein the printing valid period of the document according to the instruction includes a plurality of printing valid periods that arrive on a regular basis.
Kasatani discloses wherein the printing valid period of the document according to the instruction includes a plurality of printing valid periods that arrive on a regular basis (Kasatani: “As the management information implemented by the periodic implementation part 65, a schedule of whether the subject document in the stored document is to be printed is set by using day and time, a day of the week, national holiday, starting and ending time, combination of them, or a long designated period that the user desires such as a summer vacation. Based on this, a designated process is implemented. For example, the received facsimile document is printed in only a working time period of a week day (from 9 a.m. to 6 p.m.) and not printed but stored on Saturday, Sunday, national holidays and night times. In addition, at the designated printable time, the periodic implementation part 65 searches the document file having no printed mark at the storing processing part 62. A printing output is directed by the printing processing part 64 so that the printing output process is started” [0137]).
Yamamoto, Matsuzawa & Kasatani are combinable because they are from the same field of endeavor or image processing; e.g. all disclose methods of communicating documents in various data forms to and from plural devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the printing valid period of the document according to the instruction includes a plurality of printing valid periods that arrive on a regular basis.  The suggestion/motivation for doing so to schedule a designated time for implementing the printing process as disclosed by Kasatani.  Therefore, it would have been obvious to combine Yamamoto, Matsuzawa & Kasatani to obtain the invention as specified in claim 2.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Takeuchi (US 2017/0272586) discloses a printing system with a reward information memory that stores reward identification information and an upper limit amount in association with each other. A set charge memory stores a usage charge for each print setting. A specification unit obtains an upper limit amount in association with the input reward identification information from the reward information memory, and specifies selectable print settings within a range of the upper limit amount from the information stored in the set charge memory. A controller controls the execution of printing so as to be executed with the print settings specified by the specification unit.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677